251 F.2d 343
Della M. GRATTAN, Violet Grattan, Gloria Grattan and Irene Grattan, doing business as D. M. Grattan Co., Appellants,v.SOCIETA PER AZZIONI COTONIFICIO CANTONI, Appellee.
No. 111.
Docket 24761.
United States Court of Appeals Second Circuit.
Argued November 22, 1957.
Decided January 20, 1958.

Appeal from the United States District Court for the Southern District of New York; Edward Weinfeld, Judge.
Goldman & Drazen, Milton D. Goldman, New York City, Daniel M. Shientag, New York City, of counsel, for appellants.
Fink, McNamee & Pavia, Lloyd I. Isler, New York City, Samuel Miles Fink, New York City, of counsel, for appellee.
Before HAND, HINCKS and LUMBARD, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of District Judge Weinfeld, 151 F.Supp. 813.